Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02351-KLM

FARMLANDS PARTNERS INC.,

       Plaintiff,

v.

ROTA FORTUNAE, whose true name is unknown, and
JOHN/JANE DOES 2-10, whose true names are unknown,

     Defendants.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendant Rota Fortunae’s (“Rota”) Motion to

Reconsider Order Granting Substituted Service of Fictitious Defendants John/Jane

Does 2-10 [#72] (the “Motion”). Defendant Rota1 initially filed the Motion in Denver District

Court on August 30, 2018. After the case was removed, Defendant Rota re-filed the

Motion in this Court on March 14, 2019, separately from its Notice of Removal [#1]. In

adjudicating the Motion, the Court has reviewed the entire case file, the applicable law,

and the following briefs: (1) Plaintiff’s Response [#73] in opposition to the Motion; (2)

Rota’s Reply [#74] in support of the Motion; (3) Plaintiff’s Supplemental Response [#77];

and (4) Rota’s Supplemental Reply [#78]. Being fully advised in the premises and for the

reasons stated below, the Motion [#72] is GRANTED.


       1  “Rota Fortunae” is a fictitious name used by a person who wrote and published an
allegedly defamatory article about Plaintiff which is the subject of this litigation. Rota’s true name
remains unknown. The Court refers to Rota as “he” and “him” for purposes of convenience only.
                                                -1-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 2 of 18




                                 I. Procedural Background



       Plaintiff initiated this action against Defendants on July 23, 2018, in Denver District

Court. Compl. [#3]. In short, Plaintiff alleges that Defendants conspired to publish false,

misleading, and defamatory statements regarding Plaintiff’s company in an attempt to

profit from Plaintiff’s declining stock price in what is known as a “short and distort” scheme.

Id. at 1-7. The Complaint asserts claims for defamation/defamation by libel per se,

disparagement, intentional interference with prospective business relations, unjust

enrichment, deceptive trade practice in violation of the Colorado Consumer Protection

Act, and civil conspiracy. Id. at 7-12.

       On August 13, 2018, the Denver District Court granted Plaintiff’s request to serve

Defendant Rota by substituted service through his former counsel, Matthew Mitzner

(“Mitzner”).   Order Granting Plaintiff’s Motion to Allow Substituted Service [#1-4].

Subsequently, Plaintiff served Rota through Mr. Mitzner on August 16, 2018. See Proof

of Service of Rota [#1-3].

       On August 28, 2018, Plaintiff moved to effect substituted service on Defendants

John/Jane Does 2-10 (the “Doe Defendants”)2 by filing its Motion to Allow Substituted

Service [#1-6] (the “Motion for Substituted Service”).          In the Motion for Substituted

Service, Plaintiff explained that it had conferred with Rota’s current counsel, John Chanin



       2 Plaintiff identifies the Doe Defendants as “individuals or entities who worked with or for
Rota Fortunae in connection with the false and misleading statements about Farmland Partners
that Rota Fortunae made publicly in an internet posting and on Twitter, including members,
partners, affiliates, employees, consultants, clients, agents, and/or counsel of or for Rota
Fortunae.” Compl. ¶ 3.
                                               -2-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 3 of 18




(“Chanin”), regarding service on the Doe Defendants. [#1-6] at 3. According to Plaintiff,

Mr. Chanin declined Plaintiff’s request to accept service on behalf of the Doe Defendants

and informed Plaintiff “that he was not authorized to accept such service.” Id. For that

reason, Plaintiff sought an order from the Court permitting Plaintiff to serve the Doe

Defendants pursuant to Colorado Rule of Civil Procedure 4(f) by delivering process to Mr.

Chanin. Id.

       On the following day, August 29, 2018, the Denver District Court granted Plaintiff’s

Motion for Substituted Service. Order Granting Plaintiff’s August 28, 2018, Motion to

Allow Substituted Service [#1-7] (the “State Court Order”). Accordingly, Plaintiff delivered

service to Mr. Chanin and filed its Proof of Service [#15-10] with respect to the Doe

Defendants on August 30, 2018.

       That same day, August 30, 2018, Rota filed the instant Motion [#72] in state court

requesting that the state court reconsider its order granting Plaintiff’s Motion for

Substituted Service [#1-6]. The Denver District Court ordered the parties to submit

expedited briefing on Rota’s Motion on August 31, 2018. Pursuant to the expedited

briefing schedule, Plaintiff filed its Response [#73] on September 7, 2018, and Defendant

filed his Reply [#74] on September 11, 2018. Before the state court could rule on the

Motion [#72], however, Rota removed the case to this Court on September 14, 2018,

leaving the Motion unresolved.

       Rota’s Notice of Removal [#1] attached, among other things, the Motion, the

relevant briefing, and the register of actions for the state court proceedings. [#1-8]; [#1-

9]; [#1-10]; [#1-11]. However, the Motion was not separately filed on the docket in this


                                           -3-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 4 of 18




case to indicate that it was pending before this Court until March 14, 2019.               See

D.C.COLO.LCivR 81.1(b) (“No later than 14 days after the filing of the notice of removal,

the removing party shall file a current docket sheet (register of actions) and shall

separately file each pending motion, petition, and related response, reply, and brief.”).

Subsequently, Plaintiff filed its Supplemental Response [#77] regarding the Motion on

March 20, 2019, and Rota filed his Supplemental Reply [#78] on April 3, 2019.

       In the Motion, Rota primarily contends that the substituted service on the Doe

Defendants permitted by the State Court Order [#1-7] was inappropriate because the Doe

Defendants “are purely fictitious” and simply do not exist. Motion [#72] at 2. According

to Rota, because the Doe Defendants do not exist, Mr. Chanin cannot be reasonably

calculated to give those defendants actual notice of this suit. Id. In Plaintiff’s Response,

Plaintiff argues that Rota fails to allege a manifest error of fact or law that clearly mandates

reconsideration of the State Court Order and that Rota has failed to refute the validity of

substituted service established by Plaintiff’s Motion for Substituted Service [#1-6].

Response [#73] at 2, 5. Plaintiff’s Supplemental Response further argues that recent

factual admissions by Rota confirm that substituted service on the Doe Defendants via

Mr. Chanin was appropriate. Pl.’s Supplemental Response [#77] at 1. Rota counters this

point, arguing that “[n]one of the so-called new ‘factual admissions’ . . . retroactively

render substituted service via Mr. Chanin proper.” Rota’s Supplemental Reply [#78] at 1.

       II. Authority to Review the State Court Order and Standard of Review

       As an initial matter, the parties do not address Rota’s standing to challenge the

State Court Order [#1-7] which, as explained above, concerned service of process on the


                                             -4-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 5 of 18




Doe Defendants, not on Rota.3 Rota seeks to vacate the State Court Order and deny

Plaintiff’s Motion for Substituted Service [#1-6]. Motion [#72] at 4. Therefore, Rota

effectively seeks to quash the service already completed on the Doe Defendants under

the Colorado Rule of Civil Procedure which permits substituted service. See Colo. R. Civ.

P. 4(f) (“Service shall be complete on the date of delivery to the person deemed

appropriate for service.”). Generally, “[a] party may object to personal jurisdiction or

improper service of process only on behalf of himself or herself, since the objection may

be waived.” Burnett v. Country Mut. Ins. Co., No. 12-cv-0019-SLC, 2013 WL 12234282,

at *6 (W.D. Wis. May 3, 2013) (quotation omitted) (collecting cases); see also 5B Charles

Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1353 (3d ed.) (noting that

“the defense of insufficient service of process is personal”).

       Nevertheless, “[a]fter removal, the federal court takes the case up where the State

court left it off.” Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers

Local No. 70 of Alameda Cty., 415 U.S. 423, 436 (1974) (internal citation omitted). “All

injunctions, orders, and other proceedings had in such action prior to its removal shall

remain in full force and effect until dissolved or modified by the district court.” 28 U.S.C.

§ 1450. “A prior state court order in essence is federalized when the action is removed

to federal court, although the order ‘remains subject to reconsideration just as it had been

prior to removal.’” Laney ex rel. Laney v. Schneider Nat’l Carriers, Inc., 259 F.R.D. 562,

564 (N.D. Okla. 2009) (quoting Resolution Trust Corp. v. Northpark Joint Venture, 958



       3  Plaintiff briefly raises the issue by stating that Rota “has no legitimate interest in trying
to block substituted service,” but does not directly address the issue of standing. Response [#73]
at 8.
                                                 -5-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 6 of 18




F.2d 1313, 1316 (5th Cir. 1992)). “Thus, a federal court is free to reconsider a state court

order and to treat the order as it would any interlocutory order it might itself have entered.”

Id. (citing Nissho-Iwai American Corp. v. Kline, 845 F.2d 1300, 1303 (5th Cir. 1988)); see

also 14C Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 3738

(Rev. 4th ed.) (“The federal court thus may redetermine, for example, the propriety of

state-court orders concerning the sufficiency of process, and even may reconsider a

default judgment entered by the state court prior to the removal, if the removal notice has

been filed within the time period specified in the removal statute.”). Finally, “the state

court order is not entitled to deference in federal court and because federal procedure

governs the enforcement of a prior state court order removed to federal court, the federal

court should ensure that the order is consistent with the federal rules[.]” Id. at 565 (citation

omitted).

       Accordingly, the Court finds that it may reconsider the State Court Order [#1-7]

“based on the court’s inherent power to review its [own] interlocutory orders.”4 Ferluga v.

Eickhoff, 236 F.R.D. 546, 549 (D. Kan. 2006); see Wagoner v. Wagoner, 938 F.2d 1120,

1122 n.1 (10th Cir. 1991) (“Thus, plaintiff's January 17, 1990, motion for reconsideration

was nothing more than an interlocutory motion invoking the district court’s general

discretionary authority to review and revise interlocutory rulings prior to entry of final

judgment[.]”); Hauff v. Petterson, 755 F. Supp. 2d 1138, 1145 (D.N.M. 2010) (holding


       4   The State Court Order [#1-7] is an interlocutory order because it does not adjudicate
any claims. Federal Rule of Civil Procedure 54(b) provides that “any order or other decision,
however designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer
than all the parties . . . may be revised at any time before the entry of a judgment adjudicating all
the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b); see Raytheon
Constructors, Inc. v. Asarco, Inc., 368 F.3d 1214, 1217 (10th Cir. 2003).
                                                -6-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 7 of 18




federal court free to reconsider earlier summary judgment decisions entered by state

court because they were “interlocutory” rather than final judgments).

       In doing so, the Court is not required to consider Rota’s request according to any

particular standard. See, e.g., Trujillo v. Bd. of Educ. of Albuquerque Public Schools, 212

Fed. App’x 760, 765-66 (10th Cir. 2007) (discussing standard to be applied when

considering motion seeking reconsideration of interlocutory court order and determining

that district court had “general discretionary authority” to review order and “was not bound

by the stricter standards for considering a Rule 59(e) or Rule 60(b) motion”).            For

guidance, however, the Court may look to the standard used by courts to review a motion

made pursuant to Fed. R. Civ. P. 59(e). See Sump v. Fingerhut, Inc., 208 F.R.D. 324,

327 (D. Kan. 2002) (noting that “courts routinely turn to standards established under Rule

59(e) for instruction in constructing a review standard when considering a possible

revision of an interlocutory order”). It is well established in the Tenth Circuit that grounds

for a motion to reconsider pursuant to Rule 59(e) include: “(1) an intervening change in

the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005,

1012 (10th Cir. 2000) (citing Brumark Corp. v. Samson Res. Corp., 57 F.3d 941, 948

(10th Cir.1995)). Therefore, reconsideration of a prior order is “appropriate [only] where

the court has misapprehended the facts, a party’s position, or the controlling law.” Id.

                                        III. Analysis

       As an initial matter, the Court acknowledges that the State Court Order [#1-7] was

issued one day after Plaintiff’s Motion for Substituted Service was filed and without the


                                            -7-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 8 of 18




benefit of a response from Rota or any objection by his counsel. Moreover, the State

Court Order does not include an analysis of the substituted service issue, as the state

court simply entered the proposed order Plaintiff attached to the Motion for Substituted

Service. In light of this, the Court is unable to discern the reasoning behind the state

court’s decision to grant substituted service in this circumstance. Nevertheless, the Court

has reviewed Plaintiff’s Motion for Substituted Service [#1-6] pursuant to Colo. R. Civ. P.

4(f)5 and the arguments raised by the parties. For the reasons stated below, the Court

ultimately concludes that new evidence previously unavailable to the state court and the

lack of legal authority to support substituted service in these circumstances, necessitate

vacating the State Court Order to correct a clear error. See Servants of Paraclete, 204

F.3d at 1012.

       Pursuant to Colorado Rule of Civil Procedure 4(f), when “a party attempting service

of process by personal service . . . is unable to accomplish service, and service by

publication or mail is not otherwise permitted[,] . . . the party may file a motion, supported




       5    Although federal law governs the course of proceedings following removal, issues
regarding service of process prior to removal require federal courts to look to the law of the forum
state. See Wallace v. Microsoft Corp., 596 F.3d 703, 706 (10th Cir. 2010) (“federal courts in
removed cases look to the law of the forum state, in this case [Colorado], to determine whether
service of process was perfected prior to removal.”); see also Palzer v. Cox Oklahoma Telecom,
LLC, 671 F. App’x 1026, 1028 (10th Cir. 2016); Sandoval v. TGM Oak Tree Park, No. 16-cv-144-
MCA-SCY, 2016 WL 9818312, at *1 (D.N.M. Nov. 30, 2016) (“Where an action is commenced in
state court, and removed to federal court, an inquiry into the sufficiency of the service of process
begins with the issue whether service of process was perfected prior to removal.” (citing Wallace,
596 F.3d at 706)). Moreover, Fed. R. Civ. P. 4(e)(1) provides that an individual may be served
by following state law for serving a summons in courts of general jurisdiction in the state where
the court is located or where service is made. See also Allen v. The Pinery, LLC, No. 17-cv-
00688-MSK-STV, 2017 WL 3492872, at *1 (D. Colo. Aug. 15, 2017) (applying Colo. R. Civ. P.
4(f) in federal court).
                                               -8-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 9 of 18




by an affidavit of the person attempting service, for an order for substituted service.” Colo.

R. Civ. P. 4(f). Such a motion shall state:

           (1) The efforts made to obtain personal service and the reason that
           personal service could not be obtained, (2) the identity of the person to
           whom the party wishes to deliver the process, and (3) the address, or
           last known address of the workplace and residence, if known, of the party
           upon whom service is to be effected.

Id. If the court is satisfied that due diligence has been used to attempt personal service,

that further attempts to obtain personal service would be to no avail, and “that the person

to whom [process would be delivered] is appropriate under the circumstances and [that

such delivery is] reasonably calculated to give actual notice to the party upon whom

service is to be effective, [the court] shall: (1) authorize delivery to be made to the person

deemed appropriate for service, and (2) order the process to be mailed to the address(es)

of the party to be served by substituted service, as set forth in the motion, on or before

the date of delivery.” Id.; see Allen v. The Pinery, LLC, No. 17-cv-00688-MSK-STV, 2017

WL 3492872, at *1 (D. Colo. Aug. 15, 2017).6 On the date process is delivered to the

person designated for service, service is deemed complete. Id.

       “For substitute service to be valid, it must comport with due process by being

calculated ‘to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.’” Allen, 2017 WL 3492872, at *1 (quoting Mullane

v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). As the Colorado Supreme

Court explains:


       6 Here, Rota does not ask the Court to reconsider whether Plaintiff’s Motion for Substituted
Service [#1-6] demonstrated due diligence in attempting to obtain personal service of the Doe
Defendants or that additional attempts to obtain personal service would be to no avail. See Colo.
R. Civ. P. 4(f).
                                               -9-
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 10 of 18




         A due process guarantee is built in to the concept of substituted service
         in Colorado. Before authorizing substituted service, a Colorado court
         must consider whether delivery of process to the substituted person “is
         appropriate under the circumstances and reasonably calculated to give
         actual notice to the [defendant].” Only after determining that due process
         is satisfied and substituted service appropriate, does a court order that a
         copy of process be mailed to the defendant.

 Willhite v. Rodriguez-Cera, 274 P.3d 1233, 1240-41 (Colo. 2012) (quoting Colo. R. Civ.

 P. 4(f)) (brackets in the original). Recently, the Colorado Court of Appeals further

 addressed the due process requirement for substituted service, stating:

         The ultimate determination of whether service on the proposed
         designated person is “reasonably calculated” to give notice to the named
         defendant is a question the trial court must resolve before authorizing
         service under Rule 4(f). But we emphasize that the trial court’s duties in
         this respect are very limited. It is solely the burden of the party seeking
         substitute service to allege sufficient facts to support a determination that
         service on the proposed designated person is “reasonably calculated to
         give actual notice” of suit to the defendant.

         The court is not required to investigate the alleged facts. It may (indeed,
         it must because this is an ex parte proceeding) assume the truth of the
         facts alleged by the moving party.

 Minshall v. Johnston, 417 P.3d 957, 962 (Colo. App. 2018). In Minshall, the trial court

 permitted plaintiffs to effect substituted service on the registered agent of the corporation

 of which the defendant was a co-owner and shareholder. 417 P.3d at 958-959. On

 appeal of the defendant’s motion to set aside default judgment, the Court of Appeals

 determined that the record was insufficient to determine whether service on the registered

 agent was “reasonably calculated to give actual notice” to the defendant and remanded

 the case to determine whether the substituted service satisfied this due process

 requirement. Id. at 962. The court found that “[o]ther than showing that [defendant’s

 corporation] engaged [the registered agent] to act as its agent for service of process, the

                                            - 10 -
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 11 of 18




 record is devoid of any indication of a separate relationship between [the registered agent]

 and [the defendant] or other facts which would support the required finding under Rule

 4(f).” Id.

        Here, the obvious issue raised by Plaintiff’s Motion for Substituted Service [#1-6]

 and the State Court Order [#1-7] is that the Doe Defendants have not yet been identified.

 Although Plaintiff has obtained some information regarding the identities of some of the

 Doe Defendants since the Motion for Substituted Service was filed, Plaintiff remains

 unsure as to who these defendants are, whether they are male or female, how many there

 are, and to what extent each played a role in the alleged “short and distort” scheme. See,

 e.g., Response [#73] at 8 (Plaintiff identifying “the important factual question of whether

 Rota Fortunae worked alone in executing its illegal short and distort scheme — and if not

 alone, how many and which people conspired with it, including those who traded with

 knowledge of the short and distort scheme and profited thereby.”). However, to the extent

 that Rota asks the Court to vacate the State Court Order on the ground that the Doe

 Defendants do not exist, the Court declines to do so.

        Whether the Doe Defendants in fact exist is a factual question which is likely to be

 the subject of formal discovery in this case. As Plaintiff notes in its Response, the Motion

 for Substituted Service [#1-6] offers evidence of the Doe Defendants’ existence which

 contradicts Rota’s assertion that the at-issue publication was authored by him alone. See,

 e.g., Response [#73] ¶ 3 (Rota’s prior counsel had previously written Plaintiff “on behalf

 of ‘a group of investors’ who ‘have prepared and anticipate publishing an article’”), ¶ 4

 (the article at issue described the authors in the plural), ¶ 5 (an email from Mr. Mitzner’s


                                            - 11 -
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 12 of 18




 then-counsel referenced multiple clients of Mr. Mitzner), ¶ 6 (Rota’s announcement on

 Twitter that Plaintiff “is suing us”), ¶ 7 (Mr. Chanin’s “email stating that he would ‘be

 representing Mr. Mitzner and his clients in this matter.’”) (emphasis in original). Moreover,

 as the Court has previously acknowledged, Plaintiff’s claims allege other conduct related

 to the broader “short and distort” scheme and thus, go beyond the narrow question of

 who authored the at-issue publication. See generally Compl. [#3]. Therefore, given that

 it was proper for the state court to “assume the truth of the facts alleged by” Plaintiff in the

 Motion for Substituted Service, this Court may not vacate the State Court Order as a

 result of this factual dispute alone. Minshall, 417 P.3d at 962.

        Nevertheless, Rota’s objection that Mr. Chanin was not the appropriate person

 under the circumstances to receive substituted service and that such service was not

 reasonably calculated to result in actual notice to the Doe Defendants is well-taken. See

 generally Motion [#72].     Plaintiff’s Motion for Substituted Service [#1-6] argued that

 service on Mr. Chanin was appropriate under the circumstances and was reasonably

 calculated to give actual notice to the Doe Defendants because, according to Plaintiff,

 “the Court may presume that Mr. Chanin can contact John/Jane Does 2–10 about this

 lawsuit and has already done so.” Motion for Substituted Service [#1-6] at 10. Notably,

 Plaintiff relied on the belief that Mr. Chanin served as counsel for Rota and the Doe

 Defendants. Id. at 6. Assuming that Mr. Chanin represented the Doe Defendants,

 Plaintiff’s Motion for Substituted Service heavily relied on the decision in Allen where this

 Court permitted substituted service on an attorney representing the defendant in a

 different proceeding. See Allen, 2017 WL 3492872, at *2 (“Notably, [defendant’s attorney]


                                              - 12 -
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 13 of 18




 did not express any concern in being able to deliver notice to [defendant], but rather

 responded only that she was not ‘authorized’ to accept service.”).

        Since Plaintiff filed its Motion for Substituted Service, however, it has become less

 than clear whether Mr. Chanin does in fact represent any of the Doe Defendants. At the

 time of filing of the Motion for Reconsideration in state court, Mr. Chanin provided sworn

 statements that he only represented Rota in this case and had no knowledge of the

 existence of the Doe Defendants. See Motion [#72] at 6. Plaintiff contended nonetheless

 that “even if Mr. Chanin is no longer counsel to the Does, he remains counsel to Rota

 Fortunae, the Defendant with whom the Does are alleged to have collaborated, and also

 to Matthew Mitzner, Rota Fortunae’s erstwhile counsel who told Farmland Partners that

 he represented Rota Fortunae and those working with Rota Fortunae in drafting and

 publishing the defamatory statements at issue.” Response [#73] at 5; see also id. at 2

 (“[T]he Court’s Order was amply supported, regardless of whether Mr. Chanin currently

 represents the Does.”).

        The first problem with Plaintiff’s assertions is that they fail to demonstrate a

 “separate relationship” between Mr. Chanin and the Doe Defendants. Minshall, 417 P.3d

 at 962. In challenging Mr. Chanin’s Affidavit, Plaintiff concedes that “Mr. Chanin does not

 have personal knowledge regarding Rota Fortunae’s activities prior to his engagement as

 counsel in this matter[,]” which the parties agree was on or about August 20, 2018.

 Response [#73] at 6. Thus, according to Plaintiff, Mr. Chanin “can only be relying on

 information provided by Rota Fortunae, Mr. Mitzner, or others” regarding the Doe

 Defendants’ involvement in the alleged conspiracy. Id. It is unclear to the Court how Mr.


                                            - 13 -
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 14 of 18




 Chanin was reasonably expected to know the identities of the Doe Defendants and

 provide actual notice of this case while not having any personal knowledge of the facts

 which serve as the basis of Plaintiff’s claims. Moreover, because the Doe Defendants

 are unidentified, Plaintiff’s reliance on JDK LLC v. Hodge, No. 15-cv-00494-NYW, 2015

 WL 2455504 (D. Colo. May 22, 2015) is unpersuasive. Pl.’s Supplemental Response

 [#77] at 2 (citing JDK LLC v. Hodge, No. 15-cv-00494-NYW, 2015 WL 2455504 at *2 (D.

 Colo. May 22, 2015)). In that case, this Court permitted substituted service on an attorney

 who no longer represented the defendants in the litigation. JDK LLC, 2015 WL 2455504,

 at *2. However, the defendants for whom substituted service was directed were identified

 in the complaint and the attorney designated for service had previously represented those

 defendants in settlement negotiations in the matter. Id. at *1.

        The second and most significant problem with Plaintiff’s position is that it requires

 an overly expansive reading of Colo. R. Civ. P. 4(f) and its purpose. Plaintiff argues that

 “[t]he standard for substituted service is not whether Mr. Chanin is the perfect vehicle to

 guarantee actual service on all parties[ ]” but that the rule is “instead intended for

 situations in which a defendant cannot be served personally, but process can be delivered

 to someone able to provide notice.” Response [#73] at 5. While this is true, the manner

 in which Plaintiff seeks substituted service in this case lacks legal precedent. According

 to Plaintiff, because Mr. Chanin represents Rota, who is “at the center of the conspiracy

 at issue here, Mr. Chanin can easily ensure any Does not already on notice of this matter

 are made aware of it via his client, Rota Fortunae, who worked with or for those Does.”

 Id. at 5-6. Aside from the attorney-client privilege and ethical concerns implicated by this


                                            - 14 -
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 15 of 18




 proposition, Plaintiff cites no authority, and the Court finds none, to suggest that Colo. R.

 Civ. P. 4(f) is intended to function this way. By Plaintiff’s logic, Colo. R. Civ. P. 4(f)

 provides all plaintiffs a convenient short-cut to identifying unknown defendants before

 discovery wherever a conspiracy is alleged. As long as one defendant is identified, a

 plaintiff could simply invoke Colo. R. Civ. P. 4(f) to compel that defendant’s attorney to

 identify his client’s alleged co-conspirators merely based on the facts alleged in the

 complaint. The Court finds that this simply cannot be the purpose of the rule and that any

 such conclusion lacks legal support.

        The Motion for Substituted Service [#1-6] and Plaintiff’s subsequent briefing does

 not cite any case from Colorado where a party was permitted to serve an unidentified

 John Doe defendant by substituted service. Instead, the Motion for Substituted Service

 cites one case from the California Court of Appeals, Trackman v. Kenney, for the

 proposition that substituted service on a “John Doe” defendant is appropriate. Motion for

 Substituted Service [#1-6] at 11 (citing Trackman v. Kenney, 114 Cal. Rptr. 3d 619 (Cal.

 Ct. App. 2010)). That case, however, simply held that proof of substituted service was

 not void on its face despite the summons identifying the defendant as “John Doe, co-

 resident.” Trackman, 114 Cal. Rptr. 3d at 624. Contrary to Plaintiff’s description of

 Trackman, the complaint in that case did include the defendant’s true name and the proof

 of service was delivered by a registered process server to a home which the defendant

 concededly owned. Id. at 621, 626. The court in Trackman did, as Plaintiff notes,

 comment on its liberal construction of California’s service-of-process statute and the fact

 that, because “[p]ersons in apparent charge of businesses and residences often refuse


                                            - 15 -
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 16 of 18




 to give their true legal names[,] . . . it is an accepted practice to name such a person as

 ‘John Doe’ or similar fictitious name, or by description.” Id. at 624-25. However, this

 conclusion was drawn in the context of “minor deficiencies” regarding service of process

 where the identity of a defendant is in fact known but the proof of service fails to state the

 defendant’s true legal name. Id.; see also id. at 621 (Noting that “[a]lthough the use of a

 fictitious name may at times be risky, leading to a successful evidentiary challenge to

 service, it does not make a proof of service void on its face.” (emphasis in the original)).

 Thus, despite Plaintiff’s argument to the contrary, Trackman does not support the

 proposition that substituted service is appropriate where the identity of a defendant is

 largely unknown.

        Again, the state court was required to determine that service on Mr. Chanin was

 “reasonably calculated to give actual notice” of the suit to the Doe Defendants. It is

 unclear to this Court how such a conclusion could be reached given the limited amount

 of information available regarding the Doe Defendants’ identities. Simply put, to whom

 was actual notice reasonably calculated to be given? Plaintiff has provided no legal

 support for construing Colo. R. Civ. P. 4(f) to shift the burden of identifying these

 defendants onto Mr. Chanin. The previously undisclosed evidence that Mr. Chanin does

 not represent the Doe Defendants casts further doubt on this proposition and the state

 court’s decision.   Accordingly, based on this previously unavailable evidence and

 Colorado law regarding substituted service, the Court finds that it was clear error for the

 state court to conclude that delivery of process on Mr. Chanin was “appropriate under the




                                             - 16 -
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 17 of 18




 circumstances and reasonably calculated to give actual notice to” the eight unidentified

 Doe Defendants. See C.R.C.P. 4(f); Willhite, 274 P.3d at 1240-41.

        The “recent factual admissions” by Rota outlined in Plaintiff’s Supplemental

 Response [#77] do not alter the Court’s conclusion. Plaintiff asserts that, since the Motion

 for Substituted Service was filed, Rota has confirmed that “he worked with others in

 connection with the short-and-distort scheme”; and admitted that “Persons A-D and the

 Company” identified in Plaintiff’s interrogatories are Rota’s clients, were aware of Rota’s

 research regarding Plaintiff, traded in Plaintiff’s securities in connection with the research,

 and compensated Rota in connection with the at-issue publication. Pl.’s Supplemental

 Response [#77] at 1-2. The Court agrees that this evidence does speak to the existence

 of others in connection with Rota’s alleged actions, but the Court fails to see why these

 others are necessarily the alleged John/Jane Doe co-conspirators, or, for the reasons

 previously stated, how their mere existence necessarily makes substituted service on Mr.

 Chanin reasonably calculated to provide actual notice of the lawsuit pursuant to Colo. R.

 Civ. P. 4(f).

        Plaintiff further argues that, at the March 5, 2019 hearing, Mr. Chanin confirmed

 that he knows the identities of the Doe Defendants identified in Rota’s interrogatory

 responses and that those Doe Defendants are aware of this case. Id. at 2 (citing March

 5, 2019 Hearing Transcript [#70-4] at 21:25, 22:14-16 (“They all know about this case,

 Your Honor. They’re all sophisticated people . . . [and] know what their obligations are”)).

 To the extent that Mr. Chanin may have learned the identities of some of the Doe

 Defendants while Rota prepared responses to Plaintiff’s interrogatories, the Court agrees


                                             - 17 -
Case 1:18-cv-02351-KLM Document 83 Filed 06/11/19 USDC Colorado Page 18 of 18




 with Rota that this “does not provide a constitutional basis for substituted service [in

 August of 2018] without an agency or attorney client relationship.” Rota’s Supplemental

 Reply [#78] at 4. As Rota notes, even if the individuals referred to in the interrogatory

 responses are in fact Doe Defendants, “Mr. Chanin only learned who they might be in

 early 2019, well after the purported service and well after removal.” Id. Therefore, “even

 if some new substituted service might be proper as of January 2019, the substituted

 service in August” of all eight Doe Defendants does not retroactively become appropriate.

 Id.

                                       IV. Conclusion

        Based on the foregoing,

        IT IS HEREBY ORDERED that the Motion [#72] is GRANTED. Accordingly, the

 State Court Order [#1-7] is VACATED and Plaintiff’s Motion for Substituted Service [#1-

 6] is DENIED without prejudice. Plaintiff’s Proof of Service [#15-10] of process on the

 Doe Defendants is STRICKEN, although it was not properly filed as a separate entry on

 the Court’s docket. D.C.COLO.LCivR 81.1.7

        Dated: June 11, 2019




        7   This Order necessarily expresses no opinion and makes no ruling regarding the
 propriety of any future request for substituted service on the Doe Defendants under the Federal
 Rules of Civil Procedure.
                                             - 18 -
